           Case 1:19-cv-02388-DLF Document 70 Filed 09/22/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NATIVE VILLAGE OF EKLUTNA,

                Plaintiff,

         v.

 U.S. DEPARTMENT OF THE INTERIOR,
 et al.,
                                                             No. 19-cv-2388 (DLF)
                 Defendants,

         and

 STATE OF ALASKA,

                 Defendant-Intervenor.


                                              ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is

        ORDERED that plaintiff’s Motion for Partial Summary Judgment, Dkt. 51, is DENIED.

It is further

        ORDERED that defendant Department of the Interior’s Cross-Motion for Summary

Judgment, Dkt. 55, is GRANTED. It is further

        ORDERED that defendant-intervenor Alaska’s Cross-Motion for Summary Judgment,

Dkt. 59, is GRANTED.

        The Clerk of Court is directed to close this case.

        SO ORDERED.


                                                               ______________________
                                                               DABNEY L. FRIEDRICH
September 22, 2021                                             United States District Judge
